Beck, J.
The amount in controversy is less than one hundred dollars, and it is brought here upon the certificate of the judge, which states that the only question for our determination involves the correctness of the ruling of the court below upon the motion to dismiss the writ of error.
We have held in the case of Hickox v. Nutting, ante, 403, that the Circuit and Superior Court have concurrent jurisdiction in appeals from justices of the peace of the city of their residence. Jurisdiction in writs of "error is conferred by the same statute which is applicable to appeals. The Superior and Circuit Courts have, therefore, concurrent jurisdiction in writs of error to justices of the peace of the city.
Other questions discussed by counsel were not certified to us by the judge of the Circuit Court; we cannot, therefore, consider them.
. Following the decision in Hickoxv. Nuttmg, we hold that the judgment of the Circuit Court must be
Reversed.